Margery Cane plaint. agt Jonathan Cane Executor to the last will and testamt of Ruth Johnson decd Defendt in an action of the case for refuseing to pay the summe of twenty pounds due to her as a legacy given her by Ruth Johnson as appeares by her last will and testamt bearing date. April. 3d 1676. of which will the sd Jonathan Cane is sole Execr with all other due damages according to attachmt datd april: 14° 1677. . . . The Jury . . . found for the plaintife twenty pounds according to will and costs of Court. The plaint. giving Security if the heire appeare & recover it back by law to bee accomptable for it. costs. £.01:5:2.
Execution issued 19° Febry 77. bond on file with the case.